SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

844
KA 15-00045
PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TYRIEK A. JOHNSON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered September 29, 2014. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the third degree and criminal possession of a
controlled substance in the fifth degree.

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence is unanimously dismissed and the judgment is
affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a controlled
substance in the third degree (Penal Law § 220.16 [1]) and criminal
possession of a controlled substance in the fifth degree (§ 220.06
[5]). We reject defendant’s contention that County Court’s factual
findings at the suppression hearing are against the weight of the
evidence (see People v Wilmot, 204 AD2d 750, 751, lv denied 84 NY2d
835; People v Wolf, 160 AD2d 1076, 1077-1078, lv denied 76 NY2d 868).
Contrary to defendant’s further contention, the court properly
determined that the police had reasonable suspicion to stop the
vehicle driven by defendant. “Reasonable suspicion is the quantum of
knowledge sufficient to induce an ordinarily prudent and cautious
[person] under the circumstances to believe criminal activity is at
hand” (People v Cantor, 36 NY2d 106, 112-113; see People v Mitchell,
118 AD3d 1417, 1417, lv denied 24 NY3d 963). At the suppression
hearing, a police officer with 23 years of experience in investigating
narcotics identified the vehicle as the one used during an attempted
controlled buy. He testified that he observed a hand-to-hand
transaction between the driver of the vehicle and someone outside the
vehicle, and he observed the vehicle make three quick stops in at
least two drug-prone areas. We conclude under the totality of the
circumstances that the police had reasonable suspicion to believe that
                                 -2-                           844
                                                         KA 15-00045

defendant had participated in a drug transaction (see People v
Cespedes, 120 AD3d 585, 586, lv denied 24 NY3d 1082; People v Jones,
63 AD3d 1582, 1582-1583, lv denied 13 NY3d 797; People v Soto, 28 AD3d
264, 264, lv denied 7 NY3d 795; see generally People v Jones, 90 NY2d
835, 837).

     We dismiss the appeal to the extent that defendant contends that
the sentence is unduly harsh and severe inasmuch as defendant has
completed serving his sentence and thus that part of the appeal is
moot (see People v Mackey, 79 AD3d 1680, 1681, lv denied 16 NY3d 860;
People v Bald, 34 AD3d 1362, 1362). We have examined defendant’s
remaining contention and conclude that it is without merit.




Entered:   October 7, 2016                     Frances E. Cafarell
                                               Clerk of the Court